PER CURIAM:
Claimant resides at 137 Valley Drive in the Cross Lanes area of Kanawha County. She has lived at this location for approximately fourteen years. During the months of May through July 1993, claimant experienced water problems which caused damages to her home. She alleges that the water problems resulted from the failure of the respondent to maintain drainage structures for the water flowing from Interstate 64 which is on a hillside adjacent to and above the street where claimant resides. The carpeting in claimant’s family room needs to be replaced at a cost of $1,029.54 and paneling must be replaced at a cost of $88.44 for a total amount of damages $1,117.94.
The evidence adduced at the hearing of this claim established that water flowed from the hillside of 1-64 on five occasions during the months of May, June, and July 1993. Claimant had never experienced water problems prior to this time. She contacted respondent on several occasions to complain about the water problem. Respondent performed work on the hillside adjacent to 1-64 in early August 1993. Claimant has not experienced any further problems since this work was performed.
Laura Conley-Rinehart, an engineer with respondent’s maintenance division, testified that respondent re-established the surface ditch line by installing a gravel leach bed so that water and subsurface drainage from the interstate would migrate into the leach bed. Respondent also installed twenty-four inch corrugated plastic pipe to gather any water coming from the interstate cross pipe. It was her opinion that the water problems experienced by the claimant were not the fault of the respondent. She had directed this additional work adjacent to the interstate to be assured that water from the interstate was not affecting the residents of Valley Drive.
*74The Court, having reviewed the evidence in this claim, is of the opinion that claimant has established a basis for recovery. She observed the water flowing from the hillside adjacent to 1-64 at the time that the water problems occurred. She has not experienced any further water problems since respondent has performed maintenance to its drainage system along 1-64. The only conclusion that the Court may reach is that respondent failed properly to maintain its drainage structure and this failure resulted in excess water being cast upon claimant’s property.
In accordance with the findings of facts as stated herein above, the Court makes an award to the claimant in the amount of $1,117.94.
Award of $1,117.94.